DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/05/2021, with respect to claims 1-3 and 6 have been fully considered and are persuasive. The rejections of claims 1-3 and 6 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image processing apparatus comprising: a list acquirer that acquires a display object that is at least one of a folder and a file, the display object including a name and a type serving as an attribute; a display name decider that decides whether the name relating to the display object is named according to the type, on the basis of predetermined rules for displaying a list, and if not the name according to the type, adds an identifier according to the type to the name; a list generator that displays the display object in the list by utilizing the name for the acquired display 

Inose’117 shows acquiring a file list and acquire the format and based on that displaying names for the file lists. Inose’117 do not include all the detailed combined limitations included in the claim including a list acquirer that acquires a display object that is at least one of a folder and a 
GRBAC’426 shows file with the same name as the digital asset but with a different file name extension that may correspond to the type of analysis that produced the file. GRBAC’426 do not include all the detailed combined limitations included in the claim including a list acquirer that acquires a display object that is at least one of a folder and a file, the display object including a name and a type serving as an attribute; a display name decider that decides whether the name relating to the display object is named according to the type, on the basis of predetermined rules for displaying a list, and if not the name according to the type, adds an identifier according to the type to the name; a list generator that displays the display object in the list by utilizing the name for the acquired display object or the name that the identifier is added to; and an attribute changer that replaces at least one of a name of a folder and a file in an acquisition source of the display object with a display name that the identifier is added to by the display name decider, wherein: in a case where the list includes display objects with given names, but of different types, that accidentally overlap each other, the list generator displays each of the display objects on the basis of a decision by the display name decider, after replacement, 
Claims 2-3 and 6 depend on allowed claims therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675